UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1068


THEODORE JUSTICE,

                     Plaintiff − Appellant,

              v.

NORTH CAROLINA DEPARTMENT HEALTH AND HUMAN SERVICES
SECRETARY; GRANVILLE COUNTY BOARD OF COMMISSIONERS,

                     Defendants – Appellees.

              and

UNITED STATES DEPARTMENT OF AGRICULTURE,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cv-00187-BO)


Submitted: June 26, 2019                                          Decided: August 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theodore Justice filed a pro se complaint against several government entities that

administer the SNAP program. He sued under 42 U.S.C. § 1983, claiming that the

defendants improperly denied him a certain deduction from his income for purposes of

calculating SNAP benefits. When Justice applied to proceed in forma pauperis, the district

court dismissed his complaint as frivolous. Justice now appeals that dismissal, and he has

applied to appeal in forma pauperis. We grant leave to appeal in forma pauperis, vacate,

and remand.

       The district court read Justice’s complaint to assert claims under the Fourteenth

Amendment. However, we read Justice’s complaint to allege that certain government

entities violated rights created by federal statutes and regulations—specifically, 7 C.F.R.

§ 273.9(d)(3)(ix)—not constitutional rights. Justice’s complaint thus appears to present a

novel question, i.e., whether a SNAP beneficiary claimant may sue the agencies that

administer SNAP under § 1983 for improperly calculating the beneficiary’s income.

       In many situations, § 1983 confers a cause of action for a plaintiff to sue persons

who violate the plaintiff’s federal statutory rights under color of state law. See Gonzaga

Univ. v. Doe, 536 U.S. 273, 280 (2002); Blessing v. Freestone, 520 U.S. 329, 340–41

(1997). A plaintiff may use § 1983 as a cause of action if the defendant infringed a right

that a federal statute unambiguously conferred on the plaintiff—provided that Congress

did not expressly or impliedly foreclose a § 1983 cause of action. Gonzaga Univ., 536 U.S.

at 283–85, 284 n.4.



                                            2
       The law is unsettled on whether Justice has a § 1983 cause of action under these

circumstances. While we express no view on the merits of Justice’s claims, there is at least

a plausible argument that the SNAP statute and regulations unambiguously confer rights

on SNAP benefits claimants in such a manner that a § 1983 cause of action is available to

enforce those rights. Given that possibility, we conclude that Justice’s complaint is not

frivolous for purposes of 28 U.S.C. § 1915(e)(2)(B)(i). Whether he ultimately prevails on

his claims or not, Justice’s complaint does not present a “fantastic or delusional scenario[].”

Neitzke v. Williams, 490 U.S. 319, 328 (1989).

       We therefore grant leave to appeal in forma pauperis. We vacate the district court’s

order dismissing Justice’s complaint and remand for further proceedings consistent with

this opinion. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              VACATED AND REMANDED




                                              3